Mr. Presiding Justice Waterman delivered the opinion of the Court. As to the first and third contentions of appellants it is suf- • ficient to say that the Circuit Court found the issues upon the facts for the complainant, and that with such finding we see no reason for interfering. As to the second contention: This is a proceeding in a court of equity, wherein absolute deeds may be shown to be mere mortgages, or may be shown, if not prevented by the statute of frauds, to have been given only in trust. The bill is not one to set aside deeds for a mere want of consideration. As to the fourth contention, it is unquestionably the rule that a court of equity always aims by its decrees and orders to do equity; appellant was and is entitled to have all his equitable rights considered and respected in the decree. He who seeks equity must do equity. Appellee is indebted to appellants, and they insist that he should be required to pay this as a condition of a re-assignment of the patents. They state that there was no consideration for the assignment of the patents to them; they do not show that upon the strength of such assignments, or because thereof they have done or suffered anything; in other words appellants obtained these patents without consideration at the beginning and so hold now. We do not regard the mere facts that appellee was owing appellants when these assignments were made, and that such indebtedness is yet unpaid, as giving to them an equitable claim upon these patents, in the face of the undisputed fact that nothing has ever been given,.done, suffered or promised by appellants in consequence of the assignment, save the bare • placing of the assignments upon record. A trustee is not entitled to add to the trust that which neither the donor nor the cestui que trust directs or assents to; he can not insist upon holding property intrusted to him until indebtedness in no way connected with the trust is paid. We do not deem it necessary to say anything concerning the proper method of enforcing obedience to the decree of the court below. The decree of the Circuit Court is affirmed.